Citation Nr: 1126666	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran appeared for a Video Conference hearing in March 2009 before the undersigned, and a copy of the transcript has been incorporated into the record.

The Board remanded the appeal in April 2009 in order to obtain additional development, again in April 2010, and then again in October 2010.  After review of the subsequent development, the Board finds that VA has not substantially complied with the Board directives.  However, as the claim is being granted, there is no prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran has a combined disability rating of 80 percent, and has a single disability that is rated at least 40 percent disabling.

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  



CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting the claim, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is currently in effect for tachycardia, residual of rheumatic fever, rated at 60 percent.  Service connection is also in effect for bilateral sensorineural hearing loss, rated at 40 percent, and tinnitus, rated at 10 percent.  Thus, the Veteran meets the schedular requirements for a TDIU, as he has a combined 80 percent rating, and a single disability rated at 60 percent.  The only question remaining is whether the Veteran's combined service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  On this point, there are numerous medical opinions of record.  

The Veteran's July 2008 VA general medical examination report contains a diagnosis of a "[h]eart condition with rheumatic fever and coronary artery disease," with no evidence of tachycardia at the present time; and a notation that the Veteran was employable for sedentary work.  Also, in September 2008, George B. Leber, M.D., noted in a VA Form 21-4142 that the Veteran could not do extensive work-related lifting of over five to ten pounds due to a "cardiac" and "pulmonary" condition.

In a subsequent January 2009 statement, however, Dr. Leber noted that he was the treating cardiologist for the Veteran and that, in his opinion, the Veteran was "not employable for sedentary work due to his cardiac and pulmonary conditions."  In a January 2009 statement, Andrea G. P. Isaacs, M.D., stated that the Veteran had coronary artery disease, status post bypass in 1998; glaucoma; hypothyroidism; and bronchiectasis.  Dr. Isaacs further noted that the Veteran was "a frail, elderly male and has not been able to work, and is not able to work at this time or in the future."  Additionally, Dr. Isaacs clarified that the Veteran could not be employed at a sedentary position, was not "cleared to work at all," and was permanently disabled.  An opinion from Dr. Isaacs dated in January 2010 states that the Veteran is not healthy enough to work.  He has a tenuous cardiac and respiratory status.  A September 2010 opinion by Dr. Leber states that the Veteran is permanently disabled due to coronary artery disease having undergone two separate coronary artery bypass procedures.  He also has significant carotid artery disease and significant bronchiectasis, which is a disabling pulmonary condition and he may not return to work.

Of course, the question before the Board is not whether the Veteran is cleared for work, healthy enough to work, may return to work, or whether he is permanently disabled, but whether this is due solely not service-connected disabilities.  In this regard, the Board notes that service connection for coronary artery disease as secondary to tachycardia was denied by the RO in December 2004, following a July 2004 VA heart examination indicating that an etiological relationship between the two disorders was not likely.  The September 2010 opinion of Dr. Leber specifically includes the nonservice-connected coronary artery disease.  Dr. Isaacs' opinions are imprecise in this regard and appear to consider the Veteran's nonservice-connected coronary artery disease.  

As noted above, the Board has remanded this case three times to obtain an opinion limited solely to service-connected disabilities.  To date, these attempts have been unsuccessful.  In November 2010 the Veteran was afforded a VA general medical examination.  Despite the examiner listing all three (3) service connected disabilities, the examiner concluded by providing an opinion only regarding the tachycardia's applicability on the Veteran's employment.  Despite listing all three service-connected disabilities, the examiner directed the reader to consider the previous audiometry "C & P" examinations with regard to the applicability of the service-connected bilateral hearing loss and tinnitus to the Veteran's employment.  As noted in the previous remands by the Board, listed above, the VA audiometry examinations, afforded the Veteran in 2009 and 2010, did not include opinions that considered tinnitus with the bilateral hearing loss, but instead limited the conclusions to hearing loss alone.  

The July 2009 VA audiometry examination included an opinion that the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities; however, employment would be more feasible in a loosely supervised situation, requiring little interaction with the public.  A July 2009 VA cardiovascular examination included the opinion that the Veteran has no significant functional impairment or residuals from his "cardiac conditions" that preclude him from getting gainful employment.  This was confirmed by an addendum opinion in October 2009.  An additional April 2010 supplemental opinion from the same VA examiner clarifies that the Veteran would not be able to perform any employment involving sustained strenuous labor.

The Veteran was again examined in November 2010.  At that time, the examiner opined that, in light of his service-connected tachycardia, the Veteran would be employable for a sedentary type of job only.  He would be unemployable for a strenuous type of job or a job involving physical exertion.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In this case, the Board is most persuaded by the opinion of the November 2010 VA examiner.  Unlike all of the private opinions, it is focused solely on the service-connected aspect of the Veteran's cardiac disabilities.  While the examiner found that only strenuous physical activity was precluded, given the Veteran's work history and training with the U.S. Postal Service, the Board finds that this is the only type of occupation for which the Veteran is likely qualified.  

The fact that the Veteran can do sedentary tasks, as found by the VA examiner, does not equate to a finding that he is able to secure and follow a substantially gainful occupation.  The Board finds that he is not.  Indeed, the Veteran's ability to perform sedentary tasks is also limited given the opinion of July 2009 VA audiometry examiner, that employment would be more feasible in a loosely supervised situation, requiring little interaction with the public.  This would appear to be at odds with employment in the Postal Service.  There is no evidence that the Board can discern that the Veteran possesses the training or work experience, which would permit him to obtain or retain a job requiring solely sedentary tasks.  Rather, the evidence strongly indicates that his training and job experience is limited to professions which require the very type of physical activity and/or public interaction that exacerbates his conditions.  

In Moore, 1 Vet. App. at 359, the United States Court of Veterans Appeals for Veterans Claims discussed the meaning of "substantially gainful employment."  The court noted the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In this case, while the Veteran retains the ability to perform certain sedentary tasks, the evidence shows that he lacks the training and experience to realistically expect him to obtain such a position.  The type of occupation for which the Veteran possesses training and experience is no longer within his physical capabilities.  As such, the Board concludes that the criteria for a TDIU are met.


ORDER

A total disability rating based on individual unemployability due to service connected disabilities is granted.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


